UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form April 1,2010 to June 30, 2010 Commission File number:000-53318 BRAND NEUE CORP. (Exact name of registrant as specified in its charter) Nevada 98-0560939 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 105 S.E. Executive Drive, Suite 13, Bentonville, Arkansas, 72712 (Address of principal executive offices) (479) 845-0109 (Registrant’s telephone number, including area code) QELE RESOURCES INC. Lot 25, Mananikorovatu Road, 8 Miles Makoi, Nausori, Fiji (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 24,371,905 common shares outstanding as of July 23, 2010. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at June 30, 2010 and March 31, 2010 4 Statement of Operations For the three months ended June 30, 2010 and 2009 and from Inception (March 15, 2007) to June 30, 2010 5 Statement of Cash Flows For the three months ended June 30, 2010 and 2009 and from Inception (March 15, 2007) to June 30, 2010 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 15 ITEM 4. Controls and Procedures 16 ITEM 4T Controls and Procedures 16 PART 11. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 1A Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Submission of Matters to a Vote of Security Holders 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 SIGNATURES. 28 i PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Brand Neue Corp. (Development stage company) at June 30, 2010 (with comparative figures as at March 31, 2009) and the statement of operations for the three months ended June 30, 2010 and 2009 and from inception(March 15, 2007) to June 30, 2010, and the statement of cash flows for the three months ended June 30, 2010 and 2009 and from inception (March 15, 2007) to June 30, 2010 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending March 31, 2011. 3 BRAND NEUE CORP. (Development Stage Company) BALANCE SHEETS (Unaudited- Prepared by Management) June 30 March 31 ASSETS Current Assets Cash $ $ Prepaid expenses Loan Receivable (Note 6) - Deposit - Total Current Assets $ $ Long Term Assets License fee & Website Net $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Accounts payable $ $ Note payable & Interest Current payable - directors Total Current Liabilities STOCKHOLDERS' DEFICIENCY Common Stock, $0.001 par value, 500,000,000 shares authorized; 24,371,905 shares Capital in Excess of Par Value Subscriptions Received (Note 8) - Accumulated deficit during the pre-exploration stage ) ) Total Stockholders' Deficiency ) ) $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 BRAND NEUE CORP. (Development Stage Company) Statements of Operations (Unaudited- Prepared by Management) For the three months ended June 30, 2010 and 2009 and for the period from March 15, 2007 (date of inception) to June 30, 2010 March 15,2007 Three Months Three Months (Inception) June 30, June 30, through June 30,2010 REVENUES $
